Citation Nr: 0922982	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-01 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for vascular disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1988.  In September 2006, he was adjudged incompetent by the 
RO.  The appellant is the Veteran's wife and appointed 
fiduciary.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision by the RO. 

In July 2007, the Veteran's representative requested a 
hearing in conjunction with the Veteran's appeal.  However, 
in May 2009, the appellant, through the Veteran's 
representative, requested that the hearing be cancelled.  The 
appellant did not request that the hearing be rescheduled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran, 
if further action is required on your part.


REMAND

On behalf of the Veteran, the appellant seeks entitlement to 
service connection for vascular disease.  After reviewing the 
record, the Board finds that there may be outstanding 
evidence which could support the claim.  Accordingly, the 
case is remanded for additional development.  

Records from Kaiser-Permanente, dated in April 1999, show 
that the Veteran was prescribed warfarin during his 
hospitalization for right hip replacement.  The following 
month, coagulation studies revealed that the protime was 
elevated.  The records of the April 1999 hospitalization have 
not been requested for association with the claims folder.
In May 2004, the RO granted the Veteran's claim of 
entitlement to service connection of hypertension and 
assigned a 10 percent disability rating, effective March 3, 
2003.  

In July 2005, the Veteran was admitted to the VA Medical 
Center(MC) in Portland, Oregon for a safety assessment 
following a coronary artery bypass graft, performed at a 
community hospital in April 2005.  It was noted that he had 
been in and out of hospitals for the treatment of medical and 
psychiatric complications.  Therefore, he was referred to the 
VA Occupational Therapy Service for the evaluation of 
escalating behavioral problems and emotional lability.  

The VA Occupational Therapy Service noted that following his 
heart surgery, the Veteran had reportedly received treatment 
in the psychiatric unit of the Southwest Washington Medical 
Center.  Subsequent records also indicated that the Veteran 
had been treated at Hill House and the Rose Hill Nursing 
Center in Portland, Oregon.  Neither the report of the 
Veteran's April 2005 hospitalization for a coronary artery 
bypass graft, nor his treatment records from the Southwest 
Washington Medical Center, Hill House, or Rose Hill Nursing 
Center have been requested for association with the Veteran's 
claims file.

During VA treatment in September 2005, it was noted that the 
Veteran's dementia could be related to vascular disease.  The 
following month, it was noted that the Veteran was receiving 
anticoagulation therapy for deep vein thrombosis.  

In October 2005, the Social Security Administration granted 
the Veteran benefits due to unspecified disability.  That 
disability had reportedly had its onset in April 2005.  
Because of the proximity to the Veteran's treatment for a 
coronary artery bypass graft and deep vein thrombosis, his 
Social Security records may be relevant to the claim for 
service connection for vascular disease.  However, his Social 
Security records have not been requested for association with 
the claims folder.
In December 2005, the RO denied the Veteran's claim of 
entitlement to service connection for vascular disease.  The 
Veteran disagreed with that decision, and this appeal ensued.

During the course of the appeal, the Veteran raised 
contentions to the effect that the claimed vascular disease 
was proximately due to or had been aggravated by his service-
connected hypertension.  Therefore, he maintained that 
service connection for hypertension was warranted on a 
secondary basis.  38 C.F.R. § 3.310 (2008).  However, in 
March 2009, the RO denied entitlement to service connection 
for vascular disease based on that theory of the case.  In 
that regard, VA has not informed the appellant, specifically, 
of the criteria for establishing service connection for 
disability on a secondary basis.

In August 2007, it was noted that since January 2006, the 
Veteran had received additional treatment for dementia at the 
Portland VA Medical Center and at the Oregon State Hospital.  
The records of that treatment have not been requested for 
association with the claims folder.

VA scheduled the Veteran for a February 2008 VA examination 
to determine whether he had end organ damage or complications 
from his service-connected hypertension.  That examination 
was canceled, because the Veteran was a patient in the state 
hospital and unable to attend.

In light of the foregoing, further development of the record 
is warranted prior to further consideration by the Board. 
Accordingly, the case is REMANDED for the following actions:

1.  Notify the appellant of VA's duties 
to notify and assist her in the 
development of her claim of entitlement 
to service connection for vascular 
disease.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002 and Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).  Ensure that the 
appellant is notified of the criteria for 
establishing service connection on all 
applicable bases, including, but not 
limited to, secondary service connection.  
38 C.F.R. § 3.310 (2008).

2.  Request that Kaiser-Permanente 
furnish records associated with the 
Veteran's right hip replacement in April 
1999.  Such records should include, but 
are not limited to, discharge summaries, 
consultation reports, X-ray reports, 
laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, 
and prescription records.  Also request 
that the appellant provide any such 
records she or the Veteran may have in 
their possession.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

If the requested records are unavailable, 
notify the appellant and her 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) 
(West 2002 and Supp. 2008); 38 C.F.R. 
§ 3.159(e) (2008).

3.  Request that the appellant provide 
the name and address of the health care 
provider who performed the Veteran's 
coronary artery bypass graft in April 
2005.  Also request the name and address 
of the medical facility where that 
operation was performed.  Then request 
that the health care provider and the 
medical facility furnish all of the 
records associated with that surgery.  
Also request that the appellant provide 
any such records she or the Veteran may 
have in their possession.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

If the requested records are held by an 
agency or department of or by personnel 
affiliated with the Federal government, 
efforts to obtain the noted records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b) (West 
2002 and Supp. 2008); 38 C.F.R. 
§ 3.159(c)(2) (2008).

If the requested records are unavailable 
but are not held by an entity affiliated 
with the Federal government, notify the 
appellant and her representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b) (West 2002 and 
Supp. 2008); 38 C.F.R. § 3.159(e) (2008).

4.  Request that the Southwest Washington 
Medical Center furnish records reflecting 
the Veteran's treatment since April 2005.  
Such records should include, but are not 
limited to, discharge summaries, 
consultation reports, X-ray reports, 
laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, 
and prescription records.  Also request 
that the appellant provide any such 
records she or the Veteran may have in 
their possession.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

If the requested records are unavailable, 
notify the appellant and her 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) 
(West 2002 and Supp. 2008); 38 C.F.R. 
§ 3.159(e) (2008).

5.  Request that Hill House and the Rose 
City Nursing Home in Portland, Oregon 
furnish records reflecting the Veteran's 
treatment from 2005 to the present.  Such 
records should include, but are not 
limited to, discharge summaries, 
consultation reports, X-ray reports, 
laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, 
and prescription records.  Also request 
that the appellant provide any such 
records she or the Veteran may have in 
their possession.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

If the requested records are unavailable, 
notify the appellant and her 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) 
(West 2002 and Supp. 2008); 38 C.F.R. 
§ 3.159(e) (2008).

6.  Request that the VA Medical Center in 
Portland, Oregon furnish records 
reflecting the Veteran's treatment since 
October 2005.  Such records should 
include, but are not limited to, 
discharge summaries, consultation 
reports, X-ray reports, laboratory 
studies, daily clinical records, doctor's 
notes, nurse's notes, and prescription 
records.  Also request that the appellant 
provide any such records she or the 
Veteran may have in their possession.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

Efforts to obtain the noted records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b) 
(West 2002 and Supp. 2008); 38 C.F.R. 
§ 3.159(c)(2) (2008).

7.  Request that the Oregon State 
Hospital furnish records reflecting the 
Veteran's treatment since January 2006.  
Such records should include, but are not 
limited to, discharge summaries, 
consultation reports, X-ray reports, 
laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, 
and prescription records.  Also request 
that the appellant provide any such 
records she or the Veteran may have in 
their possession.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

If the requested records are unavailable, 
notify the appellant and her 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) 
(West 2002 and Supp. 2008); 38 C.F.R. 
§ 3.159(e) (2008).

8.  Request records associated with the 
Veteran's disability benefits from the 
Social Security Administration, 
including, but not limited to, the 
initial award letter and the medical 
records relied upon concerning that 
claim.  Also request that the appellant 
provide any such records she or the 
Veteran may have in their possession.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

Efforts to obtain the noted records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b) 
(West 2002 and Supp. 2008); 38 C.F.R. 
§ 3.159(c)(2) (2008).

9.  When the actions in parts 1, 2, 3, 4, 
5, 6, 7, and 8. schedule the Veteran for 
a vascular examination to determine the 
nature and extent of any vascular disease 
found to be present. All indicated tests 
and studies must be performed, and any 
indicated consultations must be 
scheduled. 

The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

If vascular disease(s) is diagnosed, the 
examiner must identify and explain the 
elements supporting each diagnosis.  The 
examiner must render an opinion, with 
complete rationale, as to whether it is 
at least as likely as not (50/50 chance) 
that the Veteran's vascular disease is 
proximately due to or has been aggravated 
by his service-connected hypertension.  
Note:  Temporary or intermittent flare-
ups of a disease are not sufficient to be 
considered aggravation.  Rather there 
must be chronic worsening of the 
underlying pathology.

If the Veteran is unavailable for an 
examination due to admission to a non-VA 
medical facility, such as the Oregon 
State Hospital, request that the 
examination be performed at that 
facility.  If such an examination cannot 
be performed, that fact must be noted in 
writing and associated with the claims 
folder.

10.  When the foregoing actions have been 
completed, undertake any other indicated 
development.  Then readjudicate the issue 
of entitlement to service connection 
vascular disability.  If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, she and her 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The appellant is advised that the Veteran must report for all 
scheduled examinations and cooperate in the development of 
the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2007).  In the event that 
the Veteran does not report for the aforementioned 
examination, documentation should be obtained which shows 
that notice scheduling the examinations was sent to the last 
known address.  It should also be indicated whether any such 
notices were returned by the Post Office as undeliverable.

The appellant need take no action unless she is notified to 
do so.  However, she is further advised that she has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




